OIST MOTION FOR REHEARING
June 30, 1934
Mr. Justice Wore
delivered the opinion of the court.
We have examined the motion for reconsideration and we find no reason for changing the conclusion at which we arrived. We do, however, desire to comment upon the apparent discrepancy existing between the present decision and the one before the court in Ramírez v. Monroig, 45 P.B.R.. 814. That was a case where there was no real discussion on the merits by the parties and we intentionally held the matter open for further consideration. In writing our original opinion in the present case we were perfectly aware of the decision in Ramirez v. Monroig, supra, but the question had remained an open one and was disposed of in the present case. Under the facts before ns, the homestead charged on only part of the property, or as a lien thereon, could not be totally wiped out by the creditors on payment of the taxes on the whole property. The right.of exemption would likewise be extinguished. The debtor at most should respond for the taxes in the proportion that the homestead bears to the whole property. No special distribution was attempted here, but *791the whole taxes are sought to he charged up against the homestead lien.
The motion for reconsideration will he denied.